849 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martin R. TWIST (87-5969), Donald C. Carman (87-5970),Plaintiffs-Appellants,v.FIRST NATIONAL BANK OF LOUISVILLE, Defendant-Appellee.
Nos. 87-5969, 87-5970.
United States Court of Appeals, Sixth Circuit.
June 28, 1988.

Before MILBURN, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiffs, Martin R. Twist and Donald C. Carman, appeal from an order of the district court granting summary judgment to defendant, the First National Bank of Louisville.


2
Having carefully considered the record on appeal, the briefs of the parties, and the arguments of counsel, we are unable to say the district court erred in granting summary judgment to defendants.  Accordingly, the judgment of the district court is affirmed upon the reasoning set forth in the district court's memorandum opinion of August 20, 1986.